Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 5, 8, 11,13, 15, 19, 23, 26, 30, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims include numerous errors with indefinite language including: "preferable", “optionally”, “such as”, and “may be” which render the claims indefinite because it is unclear whether the limitation(s) following these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Also, claim 11 recites “the component”, however this element is functionally recited in claim 1, and thus is it unclear if it is part of the invention or not. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites that the lamp  post “optionally” includes a number of features, however these features are not positively recited and thus fail to further limit claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 
Claims are examined as best understood. Note: For the purpose of examination, language following “preferably” or “optionally” are not considered positive recitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 14, 21-23, 25, and 31 are rejected under 35 U.S.C. 102a1 as being anticipated by Carthouser EP 1401048.
In regard to claim 1, Carthauser teaches a lamp post comprising a tubular pole 10 made out of a non-metallic material (GRP); and a modular support structure arranged in said pole (fig. 2), said modular support structure comprising at least one carrier module 26 for carrying at least one component (such as 16) wherein the carrier module comprises a top interface 26 a bottom interface 26 and an elongated structure 29 between the top and bottom interface.  
In regard to claim 2, Carthauser teaches the at least one carrier module comprises a first carrier module and a second carrier module for carrying a first and a second component respectively (see sets of carriers 26), said first carrier module being arranged above or below the second carrier module, wherein the first and the second carrier module each comprise a first interface, a second interface and an elongated  structure 29 between the first and second interface, and wherein the second interface of the first carrier module is connected to the first interface of the second carrier module (as provided for in fig. 2). 
In regard to claim 3, Carthauser teaches the first carrier module is formed as a first rigid frame and wherein the second carrier module is formed as a second rigid frame which is distinct from the first rigid frame (as provided for in fig. 2).  
In regard to claim 4, Carthauser teaches the non-metallic material is a fiber reinforced plastic material, preferably a glass fiber reinforced plastic material [0011].
In regard to claim 5, Carthauser teaches the at least one component comprises any one of the following: an antenna component 18, preferably an antenna component configured for receiving and emitting cellular data, and wherein optionally the antenna component is a substantially cylindrical component comprising a plurality of cylinder segments, each segment being associated with an antenna element, a wireless communication device, a sensor device (note: language following preferably and optionally are not considered positive recitations, also see 112 2nd rejection above).  
In regard to claim 13, Carthauser teaches the top interface comprises at least one round, preferably ring-shaped, flanges and/or wherein the bottom interface  comprises at least one round, preferably ring-shaped, flange (see fig. 6 and note: flange is defined as a rib or rim for strength or attachment via www.merriam-webster.com/dictionary/flange).
In regard to claim 14, Carthauser teaches at least one functional module arranged above or below the tubular pole, and a connection structure for connecting the modular support structure to a functional module of the at least one functional module (see upper or lower antenna modules or lamp structure in fig. 2 and corresponding  connecting structures figs. 4, 8, 9).  
In regard to claim 21, the at least one functional module comprises any one or more of the following functionalities a light source (3), driver circuitry for driving a light source, base station circuitry, power management circuitry, telecommunication circuitry, audio system management circuitry, WiFi circuitry, charger circuitry, an environmental sensor and the associated circuitry, a human interface device and the associated circuitry such as a camera, a loudspeaker, a button, a display, a signaling device, a plug-in device, a sensor such as radar sensor, sound sensor, vibration sensor and the associated circuitry, a socket such as an electrical socket, a repeater circuitry, a sign such as a publicity banner, a water discharge device, a trash bin, and an antenna.  
In regard to claim 22, Carthauser teaches a light module 3 arranged above the functional module 2; said light module comprising a light source (lamp).  
In regard to claim 23, Carthauser teaches  the top and/or bottom interface is provided with one or more anti-vibration elements (note: spokes provide stability against vibration) extending from an outer circumference of the top and/or bottom interface in a direction of the tubular pole, (and wherein optionally the one or more anti-vibration elements comprise a plurality of wings protruding outwardly from the top and/or bottom interface).  
In regard to claim 25, Carthauser teaches connection lines for connecting the at least one component, wherein the connection lines are arranged along the elongated structure (see cables 12).
In regard to claim 31 Carthauser teaches a lamp post comprising: a tubular pole 10; and a modular support structure arranged in said pole (see fig. 2), said modular support structure comprising at least one carrier module 26 for carrying at least one component 16, wherein the carrier module comprises a top interface, a bottom interface (see top/bottom 26) and an elongated structure 29 between the top and bottom interface, and wherein at least one of the top interface, the bottom interface comprise at least one round, preferably ring-shaped, flange (see fig. 4).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Carthauser.
In regard to claim 15, Carthauser teaches the connection structure comprises a  insert arranged at least partially in an end portion of the tubular pole (see figs 7-9), wherein optionally the insert has a shape which is adapted to fit tightly in the tubular pole and is fixed in the tubular pole ( and wherein preferably the modular support structure is connected to the insert), but does not specifically teach the insert is made of metal. 
While Carthauser does not specifically mention the material of the flange, the use of metal would have flown naturally to one of ordinary skill in the art. The examiner takes official notice that metal is a common material for flanges and one would have been motivated to use metal in order to provide a durable material to provide optimal support. The use of metal for a flange is  considered to be within his or her technical grasp.  This leads to the anticipated success of strength and it is determined that       is not of innovation, but of ordinary skill and common sense.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
In regard to claim 18, Carthauser attachment means is capable of  allowing the modular support structure to be attached in a plurality of positions to the metal insert, such that the support structure is rotatable from one position to another position of said plurality of positions (note: screw attachment).  
In regard to claim 19, Carthauser’s connection structure further comprises an internal module 25 connected to the metal insert and arranged at least partially in the metal insert, said internal module having a connection interface, wherein the functional module has a corresponding connection interface (26 or 32), (and wherein optionally said connection structure further comprising two connectors for connecting the corresponding connection interfaces of the internal module and the functional module).  




Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carthauser in view of Norell US 2017/0214114.
In regard to claim 26, Carthauser teaches  a pole base part buried in the ground (fig. 1, 10),  but lacks the specific teaching of  the tubular pole provided with at least one of at least one removable door providing access to an inner part of said tubular pole, 
said pole base part optionally being provided with a base plate and/or with a cable entry opening, and wherein optionally the at least one removable door comprises a first door at a level between the first and the second carrier module and/or a second door providing access to the second interface of the second carrier module).  
Norrell teaches removable door providing access to an inner part of said tubular pole [0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to include a door in Carthauser such as taught by Norrell. One of ordinary skill in the art would have been motivated to include a door in order to obtain easy access to the internal components as well known in the art.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Carthauser in view of Matchett US 2019/0165446. 
	Carthauser lacks the teaching of the pole including a non-metallic material comprising a translucent or transparent material.  
Matchett teaches a pole than includes a transparent material (see section 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a transparent material in the pole such as taught by Matchett. One of ordinary skill in the art would have been motivated to include a transparent section in order to emit light or see internal components as desired. 

Allowable Subject Matter
Claims 10, 11, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims and overcoming any 112 rejections from above. 
In regard to claims 10 and 11, the prior art fails to show or fairly suggest the invention of claim 1 further comprising the elongated structure having a plurality of bars extending between the top interface and the bottom interface.
Claim 30 would be allowable (for the same reasons as claim 10) if rewritten to overcome the above 112 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875